Judgment unanimously affirmed without costs. Memorandum: We reject petitioner’s contention that the town should be estopped from enforcing the zoning ordinance because it issued permits for construction of garages on petitioner’s property knowing that petitioner was conducting a business on her property. Estoppel is not available to preclude the town from discharging its governmental duties. Although there are rare exceptions to the rule, petitioner is not entitled to invoke the doctrine of estoppel because she has not shown that she relied in good faith upon the act of the Board in issuing the permits (see, Matter of Parkview Assocs. v City of New York, 71 NY2d 274, 278-279, rearg denied 71 NY2d 995). A good-faith inquiry would have ascertained that the zoning ordinance precluded the use of petitioner’s property for business purposes. (Appeal from judgment of Supreme Court, Erie County, Ricotta, J.— art 78.) Callahan, J. P., Denman, Boomer, Green and Lawton, JJ.